DETAILED ACTION
This Final Office Action is in response to the application filed on 06/13/2019, the Amendment & Remark filed on 08/02/2022 and the Drawing & Specification Amendment filed on 08/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The Drawing & Specification amendment filed 08/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The newly added Figure 8.
The entirety of newly added Paragraph 0029.1 and 0034.1.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
While the Applicant specifies above that “determining a premium amount for a power generation project based on energy rates, operating expenses of the power generation project, and tax benefits associated with the power generation benefit”, there is no written content as to how or what specific mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to determine the premium amount based on the mentioned factors. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
While the Applicant specifies above that determining a guaranteed total return floor amount for the power generation project, the guaranteed total return floor based on a stress test on the power generation project, wherein the stress tests determine the efficacy of risk mitigants for an operating condition risk, an equipment risk, and a residual value risk of the power generation project, there is no written content as to how or what specific sequence of mathematical steps are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order to determine the guaranteed total return floor amount based on the mentioned factors. As such, the disclosure does not objectively demonstrate that the applicant actually invented—was in possession of—the claimed subject matter. 
The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claim 1 and the respective dependent claims are rejected as failing the written description requirement. 

	Claim 1 recites “wherein the method is performed by a computer with software applications utilizing the above steps to generate a new database with one or more tables populated with scenarios matching desired specifications.” However, the Original Disclosure provides no support for generating a new database with one or more tables populated with scenarios matching desired specifications.

	Claim 6 recites “wherein contractual risk mitigants for the low investment grade renewable energy project(s) are substituted for the operating condition risk, the equipment risk, and the residual value risk, lowering a risk level to a level of a high investment grade counterparty to the contractual risk mitigants based on ratings from one or more established credit rating agencies”. However, the Original Disclosure provides no support for the features relating to investment grade or credit rating agencies.

	Claim 7 recites “obtaining a service provider contract for the power generation project from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits.” However, the Original Disclosure provides no support for obtaining contract from “from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits”.

	Claim 8 recites “obtaining an asset manager management contract for the power generation project, from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits, and such that the investor retains owner/operator control of management of the power management project.” However, the Original Disclosure provides no support for obtaining contract from “from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits, and such that the investor retains owner/operator control of management of the power management project”.

	Claim 10 recites “the investor obtaining additional funding based on a securitization of future capital contributions equal to $1 for every $1 of the insured production tax credits, if any, or equal to a fixed percentage of insured production tax credits, the insured production tax credits being tax credits that are insured with one or more contractual risk mitigation contracts that protect expected future capital contributions. However, the Original Disclosure provides no support for features regarding investor obtaining additional funding based on “a securitization of future capital contributions equal to $1 for every $1 of the insured production tax credits…”

	Previous rejection under 35 USC 112 (b) is withdrawn in view of the Amendment filed on 08/02/2022.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “desired specifications” in claim 1 is a relative term which renders the claim indefinite. The term “desired” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
As an initial matter, the claims as a whole are to a method, which falls within one or more statutory categories. (Step 1: YES) The recitation of the claimed invention is then further analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
A method for investment in a power generation project that shifts at least a portion of a risk related to the power generation project while permitting an investor to account for the investment as equity linked notes or mandatorily redeemable preferred equity, comprising: 
determining a premium amount for a power generation project based on energy rates, operating expenses of the power generation project, and tax benefits associated with the power generation benefit; 
determining a guaranteed total return floor amount for the power generation project, the guaranteed total return floor based on a stress test on the power generation project, wherein the stress tests determine the efficacy of risk mitigants for an operating condition risk, an equipment risk, and a residual value risk of the power generation project; 
obtaining one or more contractual risk mitigants for the operating condition risk, the equipment risk, and the residual value risk; 
providing a trustee or special purpose vehicle that manages revenues, fees, and proceeds from the one or more contractual risk mitigants with respect to the power generation project; 
determining an amount of a fixed note payment associated with the power generation project, wherein the fixed note payment is guaranteed power sales energy revenue less scheduled operating expenses of the wind power generation project plus associated tax benefits; 
obtaining, by an investor, an equity share of the power generation project based in part on paying the premium amount; and  
-31-obtaining revenues by the trustee or special purpose vehicle and paying an investor the fixed note payment, wherein the investor accounts for an investment of the premium amount in the power generation project as an equity linked note based on the premium amount and fixed note payment.
wherein the method is performed by a computer with software applications utilizing the above steps to generate a new database with one or more tables populated with scenarios matching desired specifications.
using a computer apparatus to determine a variable note payment associated with the power generation project, wherein the variable note payment is residual power sales energy revenue plus any other benefits from operating the renewable power generation project.
wherein the power generation project is wind power and the contractual risk mitigant for the operating condition risk is wind insurance.
wherein the contractual risk mitigant for the residual value risk is a put option with acceptable collateral for the power generation project, the collateral being held by the trustee or special purpose vehicle.
wherein the contractual risk mitigant for the residual value risk is a residual value guaranty option with acceptable collateral for the power generation project, the collateral being held by the trustee or special purpose vehicle.
wherein contractual risk mitigants for the low investment grade renewable energy project(s) are substituted for the operating condition risk, the equipment risk, and the residual value risk, lowering a risk level to a level of a high investment grade counterparty to the contractual risk mitigants based on ratings from one or more established credit rating agencies.
obtaining a service provider contract for the power generation project from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits.
obtaining an asset manager management contract for the power generation project, from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits, and such that the investor retains owner/operator control of management of the power management project.
wherein the investor obtains operating debt funding for the power generation project based on the risk mitigants.
the investor obtaining additional funding based on a securitization of future capital contributions of the premium equal to a fixed percentage of the one or more contractual risk mitigation that protects the amount of the expected capital contribution.
wherein the investor purchases an energy generation facility.
wherein the investor provides one or more of a service contract, net lease, or inverted lease to a project management entity.
wherein the trustee or special purpose vehicle obtains the one or more contractual risk mitigants.
wherein there is more than one investor and each investor has an undivided interest, also known as a Tenancy in Common, while preserving practical applications for accounting and reserve management benefits.
wherein a Special Purpose Entity, taking a place of a trust managed by the trustee, issues mandatorily redeemable preferred equity with accounting benefits that match the equity linked notes.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers “the creating and managing of an equity investment” but for the recitation of generic computer components. That is, other than reciting generic computing languages such as “performed by a computer with software applications utilizing the above steps” and “by a computer apparatus”, nothing in the claim elements that precludes the steps from that of a fundamental economic practice of creating and managing an equity investment. For example, but for the aforementioned generic computing language, “determining a premium amount for a power generation project based on energy rates, operating expenses of the power generation project, and tax benefits associated with the power generation benefit” in the context of the claimed invention encompasses one or more person manually determining a premium amount for a power generation project; 
but for the aforementioned generic computing language, “determining a guaranteed total return floor amount for the power generation project, the guaranteed total return floor based on a stress test on the power generation project, wherein the stress tests determine the efficacy of risk mitigants for an operating condition risk, an equipment risk, and a residual value risk of the power generation project” in the context of the claimed invention encompasses one or more person manually determining a guaranteed total return floor amount for the project;
but for the aforementioned generic computing language, “obtaining one or more contractual risk mitigants for the operating condition risk, the equipment risk, and the residual value risk” in the context of the claimed invention encompasses one or more person manually obtaining the one or more contractual risk mitigants;
but for the aforementioned generic computing language, “providing a trustee or special purpose vehicle that manages revenues, fees, and proceeds from the one or more contractual risk mitigants with respect to the power generation project” in the context of the claimed invention encompasses one or more person manually providing the trustee or special purpose vehicle;
but for the aforementioned generic computing language, “determining an amount of a fixed note payment associated with the power generation project, wherein the fixed note payment is guaranteed power sales energy revenue less scheduled operating expenses of the wind power generation project plus associated tax benefits” in the context of the claimed invention encompasses one or more person manually determining an amount of a fixed note payment associated with the power generation project;
	but for the aforementioned generic computing language, “obtaining, by an investor, an equity share of the power generation project based in part on paying the premium amount” in the context of the claimed invention encompasses one or more person manually obtaining an equity share of the power generation project;
	but for the aforementioned generic computing language, “obtaining revenues by the trustee or special purpose vehicle and paying an investor the fixed note payment, wherein the investor accounts for an investment of the premium amount in the power generation project as an equity linked note based on the premium amount and fixed note payment” in the context of the claimed invention encompasses one or more person manually obtaining revenues;
	but for the aforementioned generic computing language, “wherein the method is performed by a computer with software applications utilizing the above steps to generate a new database with one or more tables populated with scenarios matching desired specifications” in the context of the claimed invention encompasses one or more person manually generating a new database with one or more tables;
	but for the aforementioned generic computing language, “using a computer apparatus to determine a variable note payment associated with the power generation project, wherein the variable note payment is residual power sales energy revenue plus any other benefits from operating the renewable power generation project” in the context of the claimed invention encompasses one or more person manually determining the variable note payment amount;
but for the aforementioned generic computing language, “obtaining a service provider contract for the power generation project from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits” in the context of the claimed invention encompasses one or more person manually obtaining the service provider contract;
	but for the aforementioned generic computing language, “obtaining an asset manager management contract for the power generation project, from a party that does not have a preexisting business relationship in order to preserve practical applications for accounting and reserve management benefits, and such that the investor retains owner/operator control of management of the power management project” in the context of the claimed invention encompasses one or more person manually obtaining the asset manager management contract.
If a claim, under its broadest reasonable interpretation, covers a fundamental economic practice, such as creating and managing of an equity investment but for the recitation of certain generic computing components, then it falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea. (Step 2A prong one: Yes)
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional element of computer to perform the determining, obtaining and providing steps. The computer in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims are directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to create and manage of an equity investment amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more”. (Step 2A prong two: No)
Additional elements that require no more than a generic computer to perform generic computer functions includes determining amount (Performing repetitive calculations, Flook) and generating database with tables (Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018. Dependent claims 3-6, 9 and 11-15 merely limit the abstract idea but do not recite any additional element beyond the cited abstract idea, thus, do not amount to significantly more. The recited ordered combination of additional elements includes a generically recited computer performing the Judicial Exception. No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. (Step 2B: No)
Therefore, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
Previous rejection under 35 USC 103 is withdrawn in view of the Amendment filed on 08/02/2022.

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive. 

Regarding the applicant that paragraph 0042 of the Specification provide written description support for the features rejected under 35 USC 112 (a), the examiner respectfully disagrees. The entirety of the Specification paragraph 0042 is as follow: [0042] It should be noted that embodiments of the present disclosure are applicable to any form of renewable energy investment. Additionally, the renewable energy power generation investments may be any power generation projects produced by renewable resources, including, but not limited to wind.
It is apparent that paragraph 0042 is silent on any disclosure of premium calculation. Thus, the applicant’s argument is not persuasive.

Regarding the applicant that the claims integrate the Judicial Exception into practical application for solving the specific problem of converting a equity investment into a debt investment, the examiner respectfully disagrees. It should be noted that the conversion from one type of investment to another type of investment is not a technological problem, but rather a business problem. The solving of a business problem is a more appropriately analogue of Alice Corp.’s mitigation of settlement. Thus, the applicant’s argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955. The examiner can normally be reached 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHO KWONG/Primary Examiner, Art Unit 3698